DETAILED ACTION
Applicants' arguments, filed August 24, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, 14, 17-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Ley 1 (Evaluation of Bitter Masking Flavanones from Herba Santa, J. Agric. Food Chem., Vol 53, pp.6061-6066, 2005 – provided via IDS dated 2/10/2021).
Ley 1 teaches masking a composition comprising 13mg/1mL (i.e. 13,000ppm) guaifenesin with 200ppm of sodium homoeriodictyol (i.e.1-Na) (p.6064, Figure 5 – reproduced below). 

    PNG
    media_image1.png
    789
    816
    media_image1.png
    Greyscale



Anticipation Remarks
Applicants argue that “Ley 1 fails to disclose a composition comprising guaifenesin in combination with sodium eriodictyol” Applicants provide no rationale for their conclusion. 
Examiner disagrees. As discussed in Figure 5, the bar graph represents the bitterness of a substance and then the reduced bitterness when mixed with 1-Na (eriodictyol sodium). To test the mixture, 13mg/ml guaifenesin were mixed with 200ppm 1-Na (line 2 of bar graph). Given Applicants have provided no rationale for an alternative interpretation of Ley, the anticipation rejection is maintained. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Ley 1 (Evaluation of Bitter Masking Flavanones from Herba Santa, J. Agric. Food Chem., Vol 53, pp.6061-6066, 2005 – provided via IDS dated 2/10/2021).
Ley 1 is discussed above. Ley additionally teaches that eriodictyol was a most preferred taste masking agent tested (Fig.2). 
At a time prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Ley to use the preferred bitter taste masking agent eriodictyol to taste mask the bitter flavor of  guaifenesin. MPEP 2143.

Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Ley 2 (U.S.P. 8,685,436). 
Ley 2 teaches using hydroxyflavanones for masking bitter tastes (entire document). Bitter substances requiring taste masking include guaifenesin (col.3). Hydroxyflavanones for improving taste include eriodictyol (col.4). 
At a time prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Ley to choose the bitter taste masking agent eriodictyol to taste mask the bitter flavor of guaifenesin. MPEP 2143. 


Obviousness Remarks
Applicant argues:
According to Figure 2 and p. 6065, middle of left column in Ley 1, homoeriodictyol (1), it's sodium salt 1-Na, and eriodictyol (4) showed the best masking effects against caffeine. Especially, as described on p. 6065, middle of left column, the sodium salt of homoeriodictyol, 1-Na, was singled out as an especially interesting compound. Thus, the skilled artisan would have proceeded with 1-Na in view of Ley 1.
In addition, the caffeine test in Ley 1 does not report on any bitter-masking effect against guaifenesin.
By contrast, the results of the masking experiments for homoeriodictyol sodium salt (1-Na) against different bitter molecules, as shown in Figure 5, show a reduction in the bitterness perceived for many compounds, and an increase in bitterness for linoleic acid. This demonstrates that the effect for any particular combination of potential bitter masking agent and bitter compound is not predictable.
Furthermore, using homoeriodictyol the reduction in bitterness against guaifenesin was essentially the same as for caffeine.
It can thus be inferred from both studies that the bitter-masking effect is not a linear effect and therefore that a potential bitter-masking effect against pharmaceutical active ingredients is not predictable, due to a lack of or insufficient data on agonistic/antagonist bitter receptor activities of guaifenesin. Furthermore, the skilled artisan would be motivated to use 1-Na.

Examiner disagrees. Figure 2 is a test for taste masking caffeine and was not cited to by the Examiner. Because the 1-Na was determined to be a taste masking agent in Ley 1 (Figs 2-3), it was tested on its ability to taste mask other bitter compounds including guaifenesin (Figure 5). As demonstrated in Fig 3 and p.6064, the bitter compound was mixed in solution with Na-1 to determine bitterness. Accordingly, Applicants argument that Na-1 was not mixed with guaifenesin and a skilled artisan would not be motivated to do so is unpersuasive. Applicants make the statement that “using homoeriodictyol the reduction in bitterness against guaifenesin was essentially the same as for caffeine”. Examiner notes that when masking the bitterness of caffeine, Ley-1 teaches a solution comprising caffeine and Na-1. Applicants provide no alternative as to how Ley-1 would taste mask guaifenesin with Na-1 without mixing the two components together. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that the bitter masking effect is not linear and thus is not predictable. Thus, the obviousness rejections should be withdrawn. 
Examiner disagrees. Obviousness does not require absolute predictability, just a reasonable expectation of success. MPEP 2143.02. Here, a skilled artisan would have more than a reasonable expectation of success in taste masking guaifenesin with Na-1 given that Ley-1 successfully taste masked guaifenesin with Na-1. Thus, Applicants argument is unpersuasive. 

Applicants argue that they demonstrated unpredictability because 5x as much homoeriodictyol was demonstrated to have a lower bitterness suppression of guaifenesin as compared to eriodictyol. 
Examiner disagrees. As stated above, absolute predictability is not required for obviousness. MPEP 2143. Since a prima facie case of obviousness has been established, the burden shifts to Applicants to show a nonobvious difference between the cited prior art and the instantly claimed subject matter. MPEP 716. To demonstrate unexpectedness, Applicants must compare the instantly claimed subject matter with the closest prior art, which appears to be the composition of Ley 1 at Table 5. Applicants have presented to such comparison. For these reasons, Applicants argument is unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,685,436. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would find it prima facie obvious to choose guaifenesin as the bitter substance to be masked (Claim 4) and eriodictyol as the taste masking compound (Claim 11).

Double Patenting Remarks
Applicants argue that for the reasons discussed in the obviousness section above, the double patenting rejection should be withdrawn. Applicants further submit that claim 11 of U.S. Patent No. 8,685,436 does not specify eriodictyol itself and the office has not supplied reasoning as to how or why a skilled artisan would make the necessary selections to arrive at eriodictyol based on the claims of Ley 2, so the double patenting rejection should be withdrawn. 
Examiner disagrees. Applicants argument that the double patenting rejection should be withdrawn for the reasons presented in the obviousness section are unpersuasive for the reasons stated above. Regarding the allegation that patented claims fail to teach eriodictyl, the instant claims do not require the selection of eriodictyol. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612